DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed , 2018 is acknowledged.  Claims have been added.  Claims have been cancelled.  Claims have been amended. Claims are pending.
Action on merits of claims  follows.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2020 and September 27, 2022 have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY PANEL HAVING SCAN LINES AND/OR DATA LINES WITH WAVE SHAPED AND ANODE ELECTRODE WITH CIRCULAR, ELLIPTICAL OR DUMBBELL SHAPED 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pixel defining layer, disposed on the first electrodes and having a plurality of openings thereon” … the light emitting structure layer is disposed in the openings of the pixel defining layer to form a plurality of sub-pixels” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites: the reflectivity of the non-specular reflective material of the pillar is less than the reflectivity of a metal material.  
According to claim 1, the materials for the “pillar” and the “metal” are unknown. 
Claims 19 and 20 recite the similar limitation.
Thus, it is not known which metal material and/or pillar material can be used to make and/or use the invention. 
Therefore, claims 1-20 fail to teach one having ordinary skill in the art how to make and/or use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: wherein the pixel circuit (singular) has a one-to-one correspondence with the first electrodes (plural), the light emitting structure layer (singular) is disposed in the openings (plural) of the pixel defining layer (singular) to form a plurality of sub-pixels (plural), and the sub-pixel (singular) has a one-to-one correspondence with the first electrodes (plural).
The limitations are confusing and do not appear to have support in the specification. 
As shown in FIGs. 1-3, one pixel circuit (TFT) that connects to data line (8) and scan line (7), has only one first electrode 3, one opening, one light emitting structure layer 5. 
Through out the disclosure, there is no evidence that one pixel circuit has more than one pixel or one sub-pixel. The “plurality” of opening or “plurality” of sub-pixel are formed in “plurality” of pixel circuit.  
Thus, claim 1 and all dependent claims are indefinite. 
The similar subject matters are also claimed in claims 19 and 20. 
Therefore, claims 19-20 are indefinite.

Claim 1 further recites: the reflectivity of the non-specular reflective material of the pillar is less than the reflectivity of a metal material.  
“reflectivity” is a characteristic of a material. Some “metal material” are known to have a very low reflectivity.
Claim 1 does not explicitly disclose what is the material for the “pillar” or “metal”.
Since the materials for the “pillar” and the “metal” are unknown, thus a comparison of the “reflectivity” between the unknown can not be determined.
Therefore, claim 1 and all dependent claims are indefinite.  
The similar subject matters are also claimed in claims 19 and 20. 
Therefore, claims 19-20 are indefinite.

Claim 2 recites: when the pixel circuit (singular) is turned on, a drive current from the data line is directly supplied to the first electrode to drive the sub-pixels (plural) to emit light.
As discussed above, one “pixel circuit” can control only one power supply to one first electrode. 
Therefore, claim 2 is indefinite. 

Claim 20 recites: … the reflectivity of the non-specular reflective material of the pillar is less than the reflectivity of a metal material the display panel of claim 1, and 
The limitation is incomprehensible, thus, indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites: “the scanning line and the gate line are formed in the same step”; and 
Claim 12 recites: “the data line and the first electrode are formed in the same step”.
The term “are formed in the same step” is a product by process, thus, fails to limit the existent of the “scan line; gate line; data line; and the first electrode”.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al. (US Patent No. 8,540,541).
With respect to claim 1, As best understood by Examiner, YAMAZAKI teaches a display panel as claimed including:  
a substrate (10); 
a pixel circuit (TFT), disposed on the substrate (10); 
a first electrode layer (18), disposed on the pixel circuit and comprising a plurality of first electrodes; 
a pixel defining layer (19), disposed on the first electrodes (18) and having a plurality of openings thereon; 
a pillar (24), disposed on the pixel defining layer (19) and at least partially covering an active layer (semiconductor) and/or a metal layer in the pixel circuit; 
a second electrode (21), disposed on a light emitting structure layer (20); and
a scanning line (gate line) and a data line (source line), both connected to the pixel circuit (TFT), 
wherein the pixel circuit (TFT) has a one-to-one correspondence with the first electrodes  (18), the light emitting structure layer (20) is disposed in the openings of the pixel defining layer (19) to form a plurality of sub-pixels, and the sub-pixel has a one-to-one correspondence with the first electrodes (18), and the pillar (24) is made of a non-specular reflective material, the reflectivity of the non-specular reflective material of the pillar (24) is less than the reflectivity of a metal material (Pt, Cr). (See FIGs. 1-5).  

With respect to claim 3, each sub-pixel region of YAMAZAKI comprises a light-emitting area and a pixel circuit area, and size of a projection area of the pillar (24) on the sub-pixel region is less than 50% size of the area of a pixel region.   
With respect to claim 9, one or more of the first electrode (18), the second electrode (21), the data line (source line), and the scanning line (gate line) of YAMAZAKI are made of a transparent conductive material (ITO, ZnO) and the light transmittance of the transparent conductive material (ITO, ZnO) is greater than 90%. 
With respect to claim 10, the scanning line (gate line) and/or data line (source line) of YAMAZAKI are made of an indium tin oxide material or an indium zinc oxide material.  
With respect to claim 11, when the gate (gate) of YAMAZAKI is made of the transparent conductive material, the scanning line (gate line) and the gate are formed in the same step (PxP); or when the gate is made of a metal material, the scanning line is disposed above or below the gate.  
With respect to claim 12, As best understood by Examiner, the data line (source line) and the first electrode (18) of YAMAZAKI are formed in the same step (PxP). 
Product by process (PxP) limitation:
	The expressions “are formed in the same step” (claims 11 and 12) are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
The display panel of YAMAZAKI comprises the “scan line; gate line; data line; and the first electrode”, thus the limitations are met.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI ‘541 as applied to claim 1 above, and further in view of IMURA (US Patent No. 6,597,121).
With respect to claim 2, As best understood by Examiner, YAMAZAKI teaches the display panel as described in claim 1 above including: the second electrode (21) is a surface electrode, and the pillar (24) is made of a low light transmittance material, the scanning line (gate line) provides a voltage to the pixel circuit (TFT) to control the turning on and turning off of the pixel circuit (TFT), and when the pixel circuit (TFT) is turned on, a drive current directly supplied to the first electrode (18) to drive the sub-pixels to emit light.
Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing when the pixel circuit is turned on, a drive current from the data line is directly supplied to the first electrode to drive the sub-pixels to emit light. 
However, IMURA teaches display panel including: 
a scanning line (23) and a data line (24), both connected to a pixel circuit (3), 
wherein the scanning line (23) provides a voltage to the pixel circuit (3) to control the turning on and turning off of the pixel circuit (3), and when the pixel circuit (3) is turned on, a drive current from the data line (24) is directly supplied to the first electrode (19) to drive the sub-pixels to emit light. (See FIGs. 1A-B).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the pixel circuit of YAMAZAKI directly connected to the scan line and data line as IMURA to simplify the pixel circuit.   
With respect to claim 6, in view of IMURA, the pixel circuit (3) comprises only a switching device (TFT).  
With respect to claim 7, in view of IMURA, the pixel circuit (3) comprises one switching device (TFT), and the switching device (TFT) comprises a first terminal (16a), a second terminal (16a), and a control terminal (14); and
the scanning line (23) is connected to the control terminal (14) of the switching device (TFT), the data line (23) is connected to the first terminal (16a) of the switching device (TFT), and the first electrode (19) is connected to the second terminal (16a) of the switching device.   
With respect to claim 8, the first electrode (18 or 19) of YAMAZAKI or IMURA is an anode, the second electrode (21) is a cathode, the switching device (TFT or 3) is a driving thin film transistor, and the first terminal (17 or 16a) is a source or a drain of the driving thin film transistor, the second terminal (18 or 16a) is a drain or a source of the driving thin film transistor (TFT or 3), the control terminal (gate or 14) is a gate of the driving thin film transistor; and the driving thin film transistor is a top gate structure or a bottom gate structure.

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI ‘541 as applied to claim 1 above, and further in view of JINTA et al. (US Pub. No. 2014/0306200).
With respect to claim 4, YAMAZAKI teaches the display panel as described in claim 1 above including etching the pillar to form a shape. 
Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing each side of the pillar is an arc. 
However, JINTA teaches a display screen including: a pixel defining layer (213), disposed on a first electrode (212) and having an opening thereon; a light emitting structure layer (214) is disposed in in the opening, wherein each side of the opening is an arc. (See FIGs. 12, 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the pillar of YAMAZAKI including each side being  arc shape as taught by JINTA to improve the efficiency in extracting light to the outside.       

With respect to claim 5, in view of JINTA, the pillar (opening) is a cylindrical pillar or an elliptical cylindrical pillar.  
  
 Claim 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI ‘541 as applied to claim 1 above, and further in view of XIE et al. (US Pub. No. 2020/0212164).
With respect to claim 13, YAMAZAKI teaches the display panel as described in claim 1 above including: a plurality of the scanning lines (gate lines) extend in parallel along a first direction, a plurality of the data lines (gate lines) extend in parallel along a second direction, the first direction intersects with the second direction and at least one side of the scanning line and/or the data line in the extending direction thereof.
Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing at least one side of the scanning line and/or the data line in the extending direction thereof has a wave shape.  
However, XIE teaches a display panel including: 
a plurality of the scanning lines (conductive traces) extend in parallel along a first direction (Y), a plurality of the data lines (conductive traces) extend in parallel along a second direction (X), the first direction (Y) intersects with the second direction (X) and at least one side of the scanning line and/or the data line in the extending direction thereof has a wave shape. (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the at least one side of the scanning line and/or the data line of YAMAZAKI in the extending direction thereof has the wave shape as taught by XIE to counteract diffraction effects at different positions.     
With respect to claim 14, in view of XIE, a first pitch between adjacent scanning lines changes continuously or intermittently; and/or 
a second pitch between adjacent data lines changes continuously or intermittently; and/or 
the width of the scanning line changes continuously or intermittently; and/or 
the width of the data line changes continuously or intermittently.  

With respect to claim 15, in view of XIE, both sides of the scanning line in the extending direction have a wave shape, and wave peaks of the two sides are oppositely disposed, and wave troughs are oppositely disposed; and/or 
two sides of the data line in the extending direction have a wave shape, and the wave peaks of the two sides are oppositely disposed, and the wave troughs are oppositely disposed.
  
With respect to claim 16, in view of XIE, a first connecting portion is formed at a corresponding position of the wave trough of the scanning line; and the first connecting portion is strip-shaped; and/or 
a second connecting portion is formed at a corresponding position of the wave trough of the data line, and the second connecting portion is strip-shaped; and/or 
the first connecting portion forming an electrical connecting area of the scanning line and the switching device; and/or 
the second connecting portion forming an electrical connecting area of the data line and the switching device.  

With respect to claim 17, in view of XIE, the first electrode (120) is circular, elliptical or dumbbell shaped.  
With respect to claim 18, in view of XIE, the sub-pixels are circular, elliptical or dumbbell shaped.  

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI ‘541 in view of  LEE et al. (US Pub. No. 2021/0151715).
With respect to claim 19, As best understood by Examiner, YAMAZAKI teaches a display screen as claimed, including at least a first display area and a second display area, each display area being used for displaying a dynamic or static picture, wherein 
the first display area is provided with a display panel comprising: 
a substrate (10); 
a pixel circuit (TFT), disposed on the substrate; 
a first electrode layer (18), disposed on the pixel circuit (TFT) and comprising a plurality of first electrodes; 
a pixel defining layer (19), disposed on the first electrodes (18) and having a plurality of openings thereon; 
a pillar (24), disposed on the pixel defining layer (19) and at least partially covering an active layer and/or a metal layer in the pixel circuit (TFT); 
a second electrode (21), disposed on a light emitting structure layer (20); and 
a scanning line (gate line) and a data line (source line), both connected to the pixel circuit (TFT), 
wherein the pixel circuit has a one-to-one correspondence with the first electrodes (18), the light emitting structure layer (20) is disposed in the openings of the pixel defining layer (19) to form a plurality of sub-pixels, and the sub-pixel has a one-to-one correspondence with the first electrodes (18), and the pillar (24) is made of a non-specular reflective material, the reflectivity of the non-specular reflective material of the pillar is less than the reflectivity of a metal material, and 
the second display area is provided with a passive matrix organic light emitting diode display panel or an active matrix organic light emitting diode display panel. (See FIGs. 1-4, 11-12).   

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing a photosensitive device being disposed below the first display area. 
However, LEE teaches a display screen including at least a first display area (XX’) and a second display area (TA), each display area being used for displaying a dynamic or static picture, and a photosensitive device (300) being disposed below the first display area (XX’). (See FIGs. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the display screen of YAMAZAKI including the photosensitive device below the first display area as taught by LEE to provide a smart phone without departing from the scope of either.

With respect to claim 20, As best understood by Examiner, YAMAZAKI teaches a display terminal, comprising: 
an apparatus body, having a device area; 
a display screen, covering the apparatus body and comprising at least a first display area and a second display area, each display area being used for displaying a dynamic or static picture, wherein the first display area is provided with a display panel, comprising: 
a substrate (10), a pixel circuit (TFT), disposed on the substrate, 
a first electrode layer (18), disposed on the pixel circuit (TFT) and comprising a plurality of first electrodes, 
a pixel defining layer (19), disposed on the first electrodes (18) and having a plurality of openings thereon, 
a pillar (24), disposed on the pixel defining layer (19) and at least partially covering an active layer and/or a metal layer in the pixel circuit, 
a second electrode (21), disposed on a light emitting structure layer (20), 
a scanning line (gate line) and a data line (source line), both connected to the pixel circuit (TFT), 
wherein the pixel circuit has a one-to-one correspondence with the first electrodes (19), the light emitting structure layer (20) is disposed in the openings of the pixel defining layer (19) to form a plurality of sub-pixels, and the sub-pixel has a one-to-one correspondence with the first electrodes (19), and the pillar (24) is made of a non-specular reflective material, the reflectivity of the non-specular reflective material of the pillar (24) is less than the reflectivity of a metal material the display panel of claim 1, and 
the second display area is provided with a passive matrix organic light emitting diode display panel or an active matrix organic light emitting diode display panel, and the display screen, wherein the device area is located below the first display area (and provided with a photosensitive device for collecting light through the first display area).

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing a photosensitive device being disposed below the first display area. 
However, LEE teaches a display screen including at least a first display area (XX’) and a second display area (TA), each display area being used for displaying a dynamic or static picture, and a photosensitive device (300) being disposed below the first display area (XX’), wherein the device area is located below the first display area and provided with photosensitive device (300) for collecting light through the first display area. (See FIGs. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the display screen of YAMAZAKI including the photosensitive device below the first display area for collecting light as taught by LEE to provide a smart phone without departing from the scope of either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829